By the Court.
The sheriff is bound to sell the defendant’s personal property, before he can proceed to the sale of his lands: but he may be discharged from responsibility in this particular, by the act of the party himself.
It never has been held necessary to notify the defendant of the time and place of taking an inquisition on lands levied on. A contrary practice has uniformly prevailed, and we have never known inconveniences to arise from it.
Nor is the sheriff bound to levy on all the defendant’s lands in his bailiwick : It is true, he cannot cut up and divide particular tracts, but he is bound to follow the directions of the plaintiff, as to seizing on a specific tract, and this is constantly done.
No injury will be done by supporting the present executions. It will conduce to justice, by preventing a defendant from aliening his property to the prejudice of his creditors. It is not stronger than the case of Ewing v. M'Nair cited, and is warm 1 ranted *by the act of April 18th 1795. 3 St. Laws 770. —Rule to show cause denied.
The parties afterwards came to a compromise, and the plaintiffs counsel agreed not to proceed to the sale of the lands until the 16th May next.